Title: From Benjamin Franklin to William Temple Franklin, 29 August] 1784
From: Franklin, Benjamin
To: Franklin, William Temple


				
					
						Dear Child,
						Passy, Aug. 29.[—September 1,] 1784.—
					
					I received last Night your Letter from Calais, and was glad to hear you were so far safe.—
					When I liv’d in London, there was a Letter-founder of the Name of Moore who liv’d somewhere near Moorfields. He made Printing-Presses of a new Construction, which I lik’d much, and bought one for Lord le Despencer. I have undertaken to procure one for a Friend here, and desire you would buy it, & send it to Calais by the Stage from London first to Dover; or, which is better, by some Vessel to Rouen.— That which I bought cost I think but 5 Guineas: perhaps they may now be cheaper.—
					M. le Veillard is better, & gets up.— I think I am better too. I din’d yesterday at Auteuil with Mr. Adams. Made. Helvetius took me there in her Coach, & Mr Hartley brought me home; and I suffer’d no Inconvenience.
					
					Aug. 30. I intended this for the Post of this Day, but have been prevented.— I shall try to write some others to send with it by Mr Hartley’s Courier on Thursday—
					Bring with you two or three small Pencils, black Lead, for my Pencil Case. They must not be bigger in Diameter than this Circle  I am ever Your affectionate Grandfather
					
						B Franklin
					
				
				
					Sept. 1. I have not had time to write any other Letters, the Commrs. meeting every Day at my House—
					All well.— M. Le Veillard excepted; but he is better.—
					
						WT.F.—
					
				
			 
				Notation: B. Franklin 29. Apl. 1784.
			